DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: applicant must provide the missing serial numbers of the related applications in paragraphs [0001] and [0002] on page 1 of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,9-15,17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected based on lack of positive antecedent basis of “the a second processing task” on line 3, and “the second processing task” on line 5.
Claim 9 is rejected based on lack of positive antecedent basis of “the first AFU” on line 7.
Claims 10-15 are rejected because they depend on claim 9.

Claim 17 is rejected because it is not clear what is meant by “The method of claim 16, configured to” on line 1. A method claim includes a series of steps for performing the method, so it is not clear how the method could be said to be “configured to: receiving…, halting…, receiving…, and reprogramming…”
Claim 17 is also rejected based on lack of positive antecedent basis of “the a second processing task” on line 4, and “the second processing task” on line 5.
Claim 18 is rejected because it depends on claim 17.

Allowable Subject Matter
Claims 1-3,5-8,16,19, and 20 are allowed.
Claims 4,17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “a field-programmable gate array (FPGA) add-in card, including: an FPGA configured to be programmed with a plurality of accelerated function units (AFUs), the AFUs to perform processing tasks for the processor; and a card BMC configured to: receive a first indication from the system BMC, the first indication to halt a first processing task associated with a first AFU; halt the first processing task in response to the first indication; receive a second AFU from the system BMC; and reprogram the FPGA with the second AFU.”
With respect to independent claim 9, the same reasons generally apply as for claim 1.
With respect to claim 16, the prior art does not show the limitations of “receiving, by a card baseboard management controller (BMC) of the add-in card, a first indication from a system BMC of the information handling system, the first indication to halt a first processing task associated with a first AFU; halting, by the card BMC, the first processing task in response to the first indication; receiving, by the card BMC, a second AFU from the system BMC; and reprogramming, by the card BMC, the FPGA with the second AFU.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Remis et al. shows a BMC add in card for a server system, but specifically mentions that it is for a system that does not include a system BMC. It also does not show the limitations noted above.
The reference to Bartlett et al. shares some inventors in common with the instant application in addition to having the same applicant. It was filed on the same day as well. The examiner evaluated the reference in terms of potential double patenting. However, while the structure is generally to the same sort of system, the claims are not similar enough to support a double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186